In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
Nos. 15‐2407, 15‐2408 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                 v. 

IFEANYICHUKWU IKEGWUONU  
and CHUKWUEMEKA IKEGWUONU, 
                                             Defendants‐Appellants. 
                     ____________________ 

        Appeals from the United States District Court for the 
                   Western District of Wisconsin. 
        No. 3:15‐CR‐00021 — William M. Conley, Chief Judge. 
                     ____________________ 

       ARGUED APRIL 27, 2016 — DECIDED JUNE 13, 2016 
                 ____________________ 

    Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
   FLAUM, Circuit Judge. Twin brothers Ifeanyichukwu “Jack” 
and Chukwuemeka “William” Ikegwuonu appeal their sen‐
tences for Hobbs Act robbery, 18 U.S.C. § 1951(a), and bran‐
dishing a firearm during a crime of violence, § 924(c)(1). For 
the  robberies,  Jack  and  William  received  below‐guidelines 
2                                           Nos. 15‐2407, 15‐2408 

sentences of thirty months and twenty‐four  months,  respec‐
tively. For brandishing a firearm, both men received a consec‐
utive, statutory minimum sentence of seven years’ imprison‐
ment. Defendants now argue for the first time on appeal that 
the  district  court,  in  determining  appropriate  sentences  for 
the robberies, should have been free to take into account fully 
the mandatory, consecutive nature of the § 924(c)(1) sentence, 
a position we rejected in United States v. Roberson, 474 F.3d 432 
(7th Cir. 2007). Roberson holds that a district judge must deter‐
mine the appropriate sentence for the underlying crime “en‐
tirely  independently  of  the  section 924(c)(1)  add‐on  ….”  Id. 
at 437.  Because  defendants  have  not  presented  compelling 
reasons to overturn Roberson, we affirm their sentences. 
                          I. Background 
    Defendants  robbed five  businesses  at  gunpoint  in  Madi‐
son,  Wisconsin.  On  four  of  the  five  occasions,  Jack  entered 
alone  to  carry  out  the  robbery  while  William  waited  in  the 
getaway car; only once were the roles reversed. During each 
robbery, Jack or William demanded money while displaying 
a  nonfunctional,  unloaded  handgun.  They  took  a  total  of 
$1,643. After each robbery—except the last one, when police 
caught them—the men immediately used the money to pur‐
chase heroin. 
    Both Jack and William pled guilty to five counts of Hobbs 
Act robbery and one count of brandishing a firearm during a 
crime of violence. A probation officer calculated the same im‐
prisonment range for each defendant: 63 to 78 months for the 
robberies,  plus  a  consecutive,  statutory  minimum  term  of 
seven years  for  the  firearm  count.  Both  brothers  argued  for 
sentences  substantially  below  the  guidelines  range  for  the 
robbery  convictions.  Jack  requested  no  prison  time,  while 
Nos. 15‐2407, 15‐2408                                               3 

William  asked  for  six months  with  credit  for  time  served, 
which  amounted  to  no  additional  prison  time.  These  pro‐
posed sentences, the brothers insisted, were sufficient to serve 
the purposes of sentencing in light of the mandatory seven‐
year sentences they faced under § 924(c)(1). Furthermore, the 
brothers contended that Roberson simply prohibits a sentenc‐
ing court from giving too much, rather than any, weight to the 
§ 924(c)(1) sentence.  
   The  district  court  rejected  the  brothers’  requested  sen‐
tences but did impose terms that are less than half of the rec‐
ommended minimum under the sentencing guidelines for the 
robberies. The court justified the sentences by noting that, alt‐
hough  the  brothers  had  robbed  five  businesses  at  gunpoint 
and  “caused  numerous  victims  to  fear  for  their  lives,”  the 
crimes were driven by addiction, were “out of character,” and 
defendants  had  quickly  accepted  responsibility  and  ex‐
pressed remorse.  
   Although the district court acknowledged that, under our 
precedent, it had to determine independently an appropriate 
sentence  for  the  robbery  counts,  several  statements  by  the 
court show that it in fact considered the additional § 924(c)(1) 
sentence in deciding on a prison term for the robberies. For 
example, at the sentencing hearing the court said that it would 
consider  the  robbery  counts  “in  the  context  of  the  overall 
case” and noted that “it would be impossible as a human be‐
ing  not  to  be  thinking  about  the  overall  impact  of  the  sen‐
tence.”  The  court  also  stated  that  the  sentence  for  the 
§ 924(c)(1) violation “weighs somewhere … in the overall con‐
sideration.”  And  the  court  appeared  to  agree  with  defense 
counsel’s argument that Roberson allowed the court to give the 
sentence for the gun count some weight. In its written reasons 
4                                                          Nos. 15‐2407, 15‐2408 

entered  after  sentencing,  the  court  added  that  it  “would  be 
remiss not to mention the impact of § 924 on the overall sen‐
tence” and concluded that “[a]ll of these factors” justify the 
below‐guidelines sentences for the robberies. 
                                         II. Discussion 
    On appeal, defendants contend that their prison terms for 
the robberies are too severe, and that the district court should 
have—but did not—take into account the § 924(c)(1) sentence 
when  deciding  on  an  appropriate  term  for  the  robberies. 
Framed this way, defendants’ argument strains credulity be‐
cause the district court all but pronounced (as the court’s be‐
low‐range robbery sentences would seem to corroborate) that 
it took into account the § 924(c)(1) sentence notwithstanding 
Roberson.1 Thus, defendants’ essential claim must be that the 
district court should not have been subject to any limitation 
whatsoever in taking into account the mandatory consecutive 
§ 924(c)(1) sentence. 
    Defendants  acknowledge  that  Roberson  precludes  their 
claim. In Roberson, we held that sentencing judges may not re‐
duce a prison term for an underlying crime to offset the con‐
secutive  term  that  is  statutorily  mandated  for  violating 
§ 924(c)(1).  474 F.3d  at 436–37.  We  explained  that  using  a 
§ 924(c)(1) sentence to offset the prison term for the underly‐
ing crime, even by  as little  as one  month, “would be incon‐
sistent with Congress’s determination to fix a minimum sen‐
tence  for  using  a  firearm  in  a  crime  of  violence.”  Id.  at 436. 
Defendants therefore ask us to overturn Roberson. 
                                                 
     1 Because the government did not file a cross‐appeal, the question of 

whether defendants received an unauthorized benefit is one that we need 
not address. See Greenlaw v. United States, 554 U.S. 237, 244–45 (2008). 
Nos. 15‐2407, 15‐2408                                                 5 

    As an initial matter,  defendants never argued before the 
district  court  that  Roberson  was  wrongly  decided.  Instead, 
they asserted that Roberson allows a district court to give some 
weight to the statutory minimum sentence under § 924(c)(1). 
Now they rightly concede that Roberson wholly prevents a dis‐
trict court from considering the § 924(c)(1) sentence, and thus 
argue that Roberson should be overruled. Because defendants 
raise this argument for the first time on appeal, we review for 
plain  error.  See United States  v.  Kirklin,  727 F.3d  711,  717 n.2 
(7th Cir. 2013) (“[A] claim must be advanced, if it is to be pre‐
served, even when all precedent is contrary, otherwise we can 
only review for plain error.” (citation and internal quotation 
marks omitted)). 
    Regardless of whether or not defendants’ argument about 
Roberson was fairly presented to the district court, we will not 
overturn  Circuit  precedent  absent  compelling  reasons.  We 
give “considerable weight to prior decisions of this court un‐
less and until they have been overruled or undermined by the 
decisions  of  a  higher  court,  or  other  supervening  develop‐
ments, such as a statutory overruling.” Santos v. United States, 
461 F.3d 886, 891 (7th Cir. 2006) (citation and internal quota‐
tion  marks  omitted),  aff’d,  553 U.S.  507  (2008);  see also 
United States  v.  Zuniga‐Galeana,  799 F.3d  801,  806  (7th Cir. 
2015). None of defendants’ reasons for overturning Roberson 
are compelling. 
    Rather, their arguments were addressed in Roberson itself. 
Defendants  emphasize  that  § 924(c)  says  nothing  about  the 
underlying crime, other than that the sentences must run con‐
secutively. They also argue that treating § 924(c) as providing 
a  sentencing  procedure  conflicts  not  only  with  18 U.S.C. 
§ 3551,  which  directs  sentencing  courts  to  apply  § 3553(a) 
6                                             Nos. 15‐2407, 15‐2408 

“[e]xcept  as  otherwise  specifically  provided,”  but  also  with 
§ 3553(a), which, defendants insist, mandates an overarching 
parsimony  principle.  But  in  Roberson  we  acknowledged  the 
“tension with section 3553(a),” yet concluded that this “very 
general statute” could not be “understood to authorize courts 
to sentence below minimums specifically prescribed by Con‐
gress.”  474 F.3d  at 436.  Defendants  also  contend  that  Rob‐
erson’s interpretation of § 924(c) ignores United States v. Booker, 
543 U.S.  220  (2005),  by  limiting  a  district  court’s  sentencing 
discretion. But we rejected this very argument in Roberson, ex‐
plaining that Booker does not authorize sentencing courts to 
disregard statutory minimums. 474 F.3d at 436–37.  
    Defendants’  remaining  arguments  similarly  invoke  the 
traditional  discretion  of  sentencing  courts.  Specifically,  de‐
fendants contend that Roberson is at odds with a sentencing 
court’s customary practice of fashioning an overall sentence, 
or  “sentencing  package.” Additionally,  they  argue  that  Rob‐
erson  conflicts  with  18 U.S.C.  § 3661,  which  provides  that 
“[n]o limitation shall be placed on the information concerning 
the background, character, and conduct of a person convicted 
of an offense ….” But these arguments fail to point to any su‐
pervening developments—from either a higher court or Con‐
gress—that  undermine  Roberson.  We  have  already  explicitly 
rebuffed a request to overturn that decision, see United States 
v. Calabrese, 572 F.3d 362, 369–70 (7th Cir. 2009), and have con‐
tinued  to  endorse  Roberson’s  analysis,  see United States  v. 
Dooley, 688 F.3d 318, 320  (7th Cir. 2012) (relying on  Roberson 
for proposition that “any mandatory term comes on top of a 
sentence  computed  independently  for  the  other  offenses”). 
Five  of  six  circuits  to  address  the  issue  after  Roberson  have 
agreed  with  this  Court’s  reasoning.  See United States  v.  Ed‐
Nos. 15‐2407, 15‐2408                                                7 

mond, 815 F.3d 1032, 1048 (6th Cir. 2016); United States v. Pow‐
ell, 444 F. App’x 517, 522 (3d Cir. 2011) (nonprecedential deci‐
sion); United States v. McCullers, 395 F. App’x 975, 978 (4th Cir. 
2010)  (nonprecedential  decision);  United States  v.  Williams, 
599 F.3d  831,  834  (8th Cir.  2010);  United States  v.  Chavez, 
549 F.3d  119,  134–35  (2d Cir.  2008).  But see United States  v. 
Smith,  756 F.3d  1179  (10th Cir.  2014)  (disagreeing  with  Rob‐
erson in a split decision). 
     At  oral  argument,  defendants  asserted  for  the  first  time 
that  the  Supreme  Court’s  decision  in  Pepper  v.  United States, 
562 U.S. 476 (2011), compels us to overturn Roberson. This ar‐
gument is not properly before us, which is reason enough to 
reject  it.  See United States  v.  Conley,  291  F.3d  464,  468  n.3 
(7th Cir. 2002) (declining to consider an argument raised for 
the first time at oral argument). But waiver aside, the conten‐
tion lacks merit. In Pepper, the Supreme Court pointed to the 
“wide  discretion”  of  sentencing  judges  to  consider  under 
§ 3661  “the  fullest  information  possible  concerning  the  de‐
fendant’s  life  and  characteristics,”  562 U.S.  at 488  (quoting 
Williams v. New York, 337 U.S. 241, 247 (1949)), and held that 
evidence  of  the  defendant’s  post‐sentencing  rehabilitation 
could  be  considered  at  resentencing,  id.  at 493.  But  Pepper 
does not say that a sentencing court’s discretion is unlimited. 
See id.  at 489  n.8  (noting  that  “sentencing  courts’  discretion 
under § 3661 is subject to constitutional constraints”). Certain 
characteristics of a defendant—race, sex, and religion, for ex‐
ample—are well understood as inappropriate factors to con‐
sider at sentencing. See U.S.S.G. § 5H1.10; United States v. Tru‐
jillo‐Castillon,  692 F.3d  575,  579  (7th Cir.  2012).  Moreover,  a 
consecutive  sentence  under  § 924(c)  is  irrelevant  to  § 3661, 
which  concerns  factual  information  about  a  defendant’s 
“background,  character,  and  conduct  ….”  § 3661; 
8                                           Nos. 15‐2407, 15‐2408 

cf. United States v. LaFleur, 971 F.2d 200, 212 n.14 (9th Cir. 1991) 
(noting  that  a  statute  mandating  a  life  sentence  was  not  a 
“‘limitation’ on the type of information” allowed by § 3661). 
And  even if there were tension between the  statutes, we al‐
ready  concluded  in  Roberson  that  general  sentencing  provi‐
sions, such as § 3661, do not undermine the specific statutory 
minimum prescribed in § 924(c). See 474 F.3d at 436. 
                         III. Conclusion 
     Accordingly, the judgments in both appeals are AFFIRMED.